TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00831-CR
                                       NO. 03-11-00832-CR



                                      Ex parte Safiq Karedia


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
                  NOS. D-1-DC-08-300752-A & D-1-DC-08-300753-A
               HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                           SUPPLEMENTAL OPINION


               Since we issued our opinion dated February 15, 2013, higher courts have issued

opinions that reinforce our conclusion that the trial court did not err by denying Safiq Karedia

relief on his applications for writs of habeas corpus. We do not withdraw our original opinion, but

we supplement it with this opinion.

               As set out in our original opinion, Karedia sought relief from his guilty pleas in 2008.

Those pleas led to deferred adjudication community supervision that was later revoked. Karedia

contended that his trial counsel provided ineffective assistance by not sufficiently advising him of

the immigration-law consequences of his guilty plea. See Padilla v. v. Kentucky, 130 S. Ct. 1473,

1481-82 (2010).

               Five days after we released our original opinion in these cases, the Supreme Court

declared that its holding in Padilla did not apply to collateral challenges to convictions that

were final when Padilla was handed down. Chaidez v. United States, 133 S. Ct. 1103, 1106 (2013).
The United States Supreme Court concluded that its Padilla opinion announced a new rule

of constitutional criminal procedure and could not be applied retroactively. Id. at 1113; see also

Teague v. Lane, 489 U.S. 288, 301 (1999). The Texas Court of Criminal Appeals then adopted

that holding for cases in state courts. Ex parte De Los Reyes, 392 S.W.3d 675, 679 (Tex. Crim.

App. 2013). The court of criminal appeals also clarified that a guilty plea is a conviction that is final

on the date of the plea for purposes of federal immigration law and for determining whether Padilla

applies—even when adjudication is deferred and the charges are later dismissed. State v. Guerrero,

400 S.W.3d 576, 587-88 (Tex. Crim. App. 2013).

                Karedia pleaded guilty on September 19, 2008. His “conviction” was thus final for

immigration-law purposes long before Padilla issued on March 31, 2010. As a matter of law, he is

not entitled to relief under Padilla, and cannot show either that his trial counsel provided ineffective

assistance or that the habeas court erred by denying him relief on that basis.




                                                Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: October 11, 2013

Do Not Publish




                                                   2